UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7101


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TROY DOUGLAS BAYLOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:11-cr-00064-MHL-2; 3:16-cv-00505-
MHL)


Submitted: November 12, 2021                                Decided: November 17, 2021


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Douglas Baylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy Douglas Baylor seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by showing that reasonable jurists could find the district

court’s assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137

S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must show both that the dispositive procedural ruling is debatable and that the

motion states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler,

565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Baylor has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. ∗ We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       ∗
          To the extent that Baylor seeks compassionate release or other relief under the
First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, he may file a motion for such
relief in the district court. We express no opinion as to the merits of any such motion.

                                             2